STATE BOARD OF PUBLIC AFFAIRS — SALE OF SURPLUS LAND — AGENT FOR STATE BOARD OF MENTAL HEALTH — CENTRAL PURCHASING ACT The State Board of Public Affairs is authorized to act as agent on behalf of the State Board of Mental Health to sell land formerly used for farm operations and declared to be surplus pursuant to 43a O.S. 25 (1971) by the State Board of Mental Health.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: "Is the State Board of Public Affairs authorized to act as agent on behalf of the State Board of Mental Health to sell land formerly used for farm operations and declared surplus by the State Board of Mental Health?" Your question can be answered by plain reading of 43a O.S. 25 (1971), which states in part: ". . . the Board of Mental Health is authorized to discontinue farm operations or any portion of the farm operations at any time it feels it is to the best interest to the department and to the State of Oklahoma. The Board may declare equipment and land surplus to the needs of the Department to the State Board of Public Affairs. The State Board of Public Affairs will dispose of these surpluses in accordance with the provisions of the Central Purchasing Act of 1959 . . . ." The Oklahoma Central Purchasing Act is found at 74 O.S. 85.1 [74-85.1] et seq. (1971).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The State Board of Public Affairs is authorized to act as agent on behalf of the State Board of Mental Health to sell land formerly used for farm operations and declared to be surplus pursuant to 43a O.S. 25 [43a-25] (1971) by the State Board of Mental Health.  (DAVID K. McCURDY) (ksg)